NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                        STATE OF ARIZONA, Appellee,

                                         v.

                  TAYLOR DANIEL SILJANDER, Appellant.

                              No. 1 CA-CR 21-0252
                               FILED 3-1-2022


            Appeal from the Superior Court in Maricopa County
                         No. LC2020-115444-001
                   The Honorable Daniel J. Kiley, Judge

     Appeal from the Hassayampa Justice Court in Maricopa County
                          No. JC 2020-11544

                                   AFFIRMED


                                    COUNSEL

Maricopa County Attorney's Office, Phoenix
By Ryan Green
Counsel for Appellee

Taylor Daniel Siljander, Glendale
Appellant
                           STATE v. SILJANDER
                           Decision of the Court



                      MEMORANDUM DECISION

Judge James B. Morse Jr. delivered the decision of the Court, in which
Presiding Judge Jennifer B. Campbell and Judge Randall M. Howe joined.


M O R S E, Judge:

¶1           Taylor Daniel Siljander appeals from the superior court's
judgment affirming his justice court misdemeanor conviction for violating
a county park rule. We affirm.

             FACTS AND PROCEDURAL BACKGROUND

¶2             Lake Pleasant Regional Park ("Park") employees and a
Maricopa County ("County") sheriff's deputy observed Siljander fly an
ultralight aircraft over portions of the Park, including a dam, "conservation
area," and campground. Siljander was flying "just barely above []
campground campers."

¶3            After Siljander landed, a deputy approached and issued him
a citation for violating a County rule that prohibits "[o]perating any
passenger aircraft of any nature . . . except in areas designated for such use
by the [Maricopa County Parks and Recreation] Department or in an
emergency situation." Maricopa County Parks and Recreation Rule R-116.1
("Rule"). Although Siljander admitted to flying over the Park, he moved to
dismiss the citation on jurisdiction grounds, arguing federal law preempted
the County's authority to regulate the Park's airspace. Siljander also
claimed the Rule is unconstitutionally vague. The justice court denied the
motion.

¶4            At trial, the evidence established that the areas of the Park
over which Siljander flew were not designated for such use, and no
emergency existed that otherwise permitted flights under the Rule. The
court found Siljander guilty of the misdemeanor offense and imposed a
fine. Siljander appealed to the superior court and repeated his preemption
and vagueness claims. The superior court affirmed the justice court, and
Siljander timely appealed. This Court has jurisdiction under A.R.S. § 22-
375.




                                      2
                            STATE v. SILJANDER
                            Decision of the Court

                                DISCUSSION

I.     Preemption.

¶5           Siljander contends the federal government, through the
Federal Aviation Administration ("FAA"), has exclusive authority to
regulate navigable airspace. He asserts the Rule is therefore preempted by
federal law and unconstitutional. See Arizona v. United States, 567 U.S. 387,
399 (2012) (noting the Supremacy Clause in Art. VI of the Constitution
provides Congress the power to preempt state law). We review preemption
claims de novo. City of Scottsdale v. State, 237 Ariz. 467, 469, ¶ 9 (App. 2015).

¶6            When determining whether federal law preempts state
regulatory authority, courts assume "the historic police powers of the States
are not superseded unless that was the clear and manifest purpose of
Congress." Arizona, 567 U.S. at 400 (cleaned up). Congress can express its
intent to preempt state law by enacting legislation that contains a
preemption provision. Id. at 399. Congressional intent can also be inferred
through "field" preemption, which exists when "federal law leaves no room
for state regulation." Sikkelee v. Precision Airmotive Corp., 822 F.3d 680, 687-
88 (3d Cir. 2016) (citation omitted). Finally, state regulation is preempted
when it conflicts with federal law "such that compliance with both state and
federal regulations is impossible." Id. at 688.

¶7             Siljander bears the burden of establishing preemption. See
United States v. Skinna, 931 F.2d 530, 533 (9th Cir. 1990) (stating that the party
asserting a preemption defense has the burden of proof). He attempts to
meet this burden by relying on 49 U.S.C. § 40103, which, in addition to
granting the FAA authority to regulate the use of airspace, provides: "The
United States Government has exclusive sovereignty of airspace of the
United States." 49 U.S.C. § 40103(a)(1), (b). Siljander contends that
provision of the Federal Aviation Act expressly indicates Congress's intent
to preempt state regulation of airspace. We disagree. "[T]he Supreme Court
has construed § 40103(a)(1)'s predecessor provision as 'an assertion of
exclusive national sovereignty' that 'did not expressly exclude the
sovereign powers of the states.'" Skysign Int'l, Inc. v. City & County of
Honolulu, 276 F.3d 1109, 1116 (9th Cir. 2002) (footnote omitted) (quoting
Braniff Airways v. Neb. State Bd. of Equalization & Assessment, 347 U.S. 590,
595 (1954)).

¶8             Siljander's arguments purporting to establish field or conflict
preemption also fail. Although the FAA may have exerted its authority
sufficiently to occupy certain subfields of air commerce, it has not "sought



                                        3
                           STATE v. SILJANDER
                           Decision of the Court

to occupy the field to the full." Id.; see also Montalvo v. Spirit Airlines, 508
F.3d 464, 468, 472-74 (9th Cir. 2007) (recognizing that the FAA has exercised
its authority to regulate pervasively aviation safety as a subfield of air
commerce such that a state-imposed duty to warn is preempted). Siljander
does not describe the subfield in which Rule 116.1 lays, let alone any
authority finding that subfield preempted.

¶9            Regarding conflict preemption, Siljander relies on FAA
regulations that "protect aircraft in commerce." Although Siljander asserts
Rule 116.1 regulates aircraft in commerce because it prohibits passenger-
carrying aircraft, he cites no authority to support the proposition that all
passenger-carrying aircraft are "in commerce" for purposes of determining
federal preemption of state law.1

¶10           Finally, we note that the FAA itself has expressly
contemplated the constitutional propriety of local regulations that similarly
regulate ultralight aircraft. See 14 C.F.R. § 103.19 ("No person may operate
an ultralight vehicle in prohibited or restricted areas unless that person has
permission from the using or controlling agency, as appropriate.").

¶11            Based on the foregoing, Siljander fails to overcome the
presumption that Rule 116.1 is not preempted by federal law. To the
contrary, Rule 116.1 properly regulates recreational flying over the Park, an
activity that Siljander concedes he was engaged in.

II.    Vagueness.

¶12          Siljander argues Rule 116.1 is vague and therefore
unconstitutional. We disagree.

¶13         We review the constitutionality of a statute de novo. State v.
McDermott, 208 Ariz. 332, 335, ¶ 12 (App. 2004). "When a statute is
challenged as vague, we presume that it is constitutional," and the



1      Siljander states: "The aircraft in this case doesn't carry passengers
and is not in commerce[,] therefore [Rule 116.1] was incorrectly applied to
it." We cannot consider the merits, if any, of this argument. When a case
arising in a justice court is appealed to the superior court, our jurisdiction
is limited to determining the applicable statutes' facial validity. State v.
Lindner, 227 Ariz. 69, 70, ¶ 2 (App. 2010) (citing A.R.S. § 22-375). For the
same reason, we do not address Siljander's suggestion that the trial
evidence failed to establish he violated Rule 116.1.


                                       4
                            STATE v. SILJANDER
                            Decision of the Court

complaining party bears the burden of "demonstrating the statute's
invalidity." Id. at 335-36, ¶ 12.

¶14            "A statute is void for vagueness if it fails to give the person of
ordinary intelligence a reasonable opportunity to know what is prohibited,
so that he [or she] may act accordingly." State v. Burbey, 243 Ariz. 145, 149,
¶ 15 (2017) (alteration in original) (internal quotation marks and citation
omitted). "Such laws violate due process because they fail to provide fair
warning of criminal conduct and do not provide clear standards to law
enforcement to avoid arbitrary or discriminatory enforcement." Id. "Due
process does not require, however, that a statute be drafted with absolute
precision." State v. McMahon, 201 Ariz. 548, 551, ¶ 8 (App. 2002). "It requires
only that the language of a statute convey a definite warning of the
proscribed conduct." Id. (quoting Fuenning v. Superior Court, 139 Ariz. 590,
598 (1983)).

¶15           To support his ambiguity claim, Siljander points to instances
in this case where law enforcement officers, the prosecutor, and the justice
court made contradictory statements about the type of aircraft subject to
Rule 116.1 and whether the altitude of aircraft over the Park determines
enforcement of the Rule. Siljander also states, "Nothing about the text of R-
116 indicates it applies to the air."

¶16           First, whether the "State actors" in this case disagree about
some aspects of the Rule's application is not dispositive in determining
whether the Rule is unconstitutionally vague. A statute is not void for
vagueness "because it can be interpreted in more than one way."
McDermott, 208 Ariz. at 336, ¶ 13. Second, the Rule's reference to "operating
any passenger aircraft" necessarily encompasses using an aircraft for its
inherent purpose, flying. Nothing about the Rule's language indicates a
reasonably intelligent person would fail to understand that flying an
aircraft over an area of the park not designated for such activity is
prohibited, absent an emergency. Siljander's vagueness claim is without
merit, and he therefore fails to overcome the presumption of
constitutionality.




                                       5
                   STATE v. SILJANDER
                   Decision of the Court

                       CONCLUSION

¶17   Siljander's conviction is affirmed.




                 AMY M. WOOD • Clerk of the Court
                 FILED: AA




                                 6